Case 4:20-cr-00047-ALM-CAN Document 14 Filed 03/09/20 Page 1 of 2 PageID #: 39



                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

UNITED STATES OF AMERICA,                       §
                                                §
                                                §
vs.                                             §
                                                § Case No. 4:20-cr-00047-SDJ-CAN-4
CRAIG BEASON                                    §
                                                §
      Defendant.                                §

                NOTICE OF APPEARANCE OF LEAD COUNSEL

      COMES NOW, Scott H. Palmer of Scott H. Palmer, P.C. and file this Notice of

Appearance of Lead Counsel for CRAIG BEASON in this matter.

                                           I.

      Defendant has retained Scott H. Palmer of Scott H. Palmer, P.C., as counsel in this

case. Defendant asks the Court and the Clerk to note his appearance as lead counsel for

(Name of Defendant).

                                                Respectfully submitted,


                                        By:     /s/ Scott H . Palmer
                                                SCOTT H. PALMER
                                                TX State Bar No. 00797196

                                                SCOTT H. PALMER, P.C.
                                                15455 Dallas Parkway
                                                Suite 540, LB 32
                                                Addison, Texas 75001
                                                TEL (214) 987-4100
                                                FAX (214) 922-9900

                                                ATTORNEY FOR DEFENDANT




NOTICE OF APPEARANCE OF LEAD COUNSEL Page 1 of 2
Case 4:20-cr-00047-ALM-CAN Document 14 Filed 03/09/20 Page 2 of 2 PageID #: 40



                           CERTIFICATE OF SERVICE

      I hereby certify that on the March 9, 2020, a true and correct copy of the foregoing

motion was sent by CM/ECF to:

      Glenn Roque-Jackson
      U.S. Attorney’s Office EDTX
      101 E Park Blvd
      Suite 500
      Plano, TX 75074

      Anand Varadarajan
      U.S. Attorney’s Office EDTX
      101 E Park Blvd
      Suite 500
      Plano, TX 75074

                                         /s/ Scott H. Palmer
                                         SCOTT H. PALMER




NOTICE OF APPEARANCE OF LEAD COUNSEL Page 2 of 2
